Citation Nr: 0709982	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  02-03 940	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

M. Ramirez, M.D.


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968, including service in the Republic of Vietnam from 
October 1966 to October 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which determined 
that no new and material evidence had been received to reopen 
the veteran's previously denied claim for entitlement to 
service connection for PTSD.  

In April 2001, the appellant's psychiatrist, M. Ramirez, 
M.D., testified before a Decision Review Officer (DRO) at the 
RO; a copy of the transcript is associated with the claims 
file.  

Subsequently, in January 2003, the Board found that new and 
material evidence has been received and reopened the 
veteran's service connection claim for PTSD.  In August 2003, 
the service connection claim was remanded for additional 
development.  The case is now before the Board for further 
appellate consideration.  

The Board notes that medical records from the San Juan VA 
Medical Center (VAMC) in September 2006 were submitted 
without a waiver of agency of original jurisdiction (AOJ) 
consideration.  The newly submitted evidence is essentially 
duplicative of previously submitted medical evidence as it 
shows continued treatment for a provisional diagnosis of 
PTSD.  Thus, obtaining a waiver or remanding this case for 
agency of original jurisdiction (AOJ) consideration of such 
evidence is unnecessary.  See 38 C.F.R. § 20.1304 (2006).  


FINDING OF FACT

The veteran was not in combat and does not have a competent 
diagnosis of PTSD based upon a verified stressor from 
service. 

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in February, May, 
and July 2001, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it informed 
the appellant of what evidence was needed to establish 
service connection for PTSD, of what VA would do or had done, 
what evidence he should provide, informed the appellant that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claim, and asked him to provide any information in his 
possession.  

Further, in April 2003 the appellant was asked to identify 
any additional details relating to his claimed stressors.  In 
his response to the VA's April 2003 request, the appellant 
did not provide the VA with any additional details not 
already in the claims file.  Further, in July 2005, the VA 
submitted a stressor verification request to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) and received a negative response.  (The Board 
notes that this entity is now referred to as the United 
States Army and Joint Services Records Research Center 
(JSRRC).  The VA then conducted a search of the veteran's 
Morning Reports, in August 2006, which also received a 
negative response.  Thus, the Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim, which VA has not sought and notes that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In September 2006, VA 
readjudicated the appeal and issued a supplemental statement 
of the case (SSOC).  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's August 
2003 remand with regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an August 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  However, since service connection is 
being denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The Board finds that the evidence of record -- service and 
post-service medical records, VA examination report, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and no further assistance to the 
appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to various 
stressors during his wartime service in Vietnam and claims 
that he has acquired PTSD as a result of such exposure.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war and develops certain chronic diseases, such as 
psychosis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f)); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).  Specifically, to 
establish entitlement to service connection for PTSD, the 
veteran must submit "...medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2006).

A review of the veteran's claims file, shows that the 
available evidence establishes the first two elements of the 
38 C.F.R. § 3.304(f) analysis: a current diagnosis of PTSD 
and an opinion linking such diagnosis to the veteran's 
reported in-service stressors.  VA treatment records show 
that the veteran started seeking treatment for psychological 
conditions in 1998.  In December 1999, the veteran was 
diagnosed with PTSD based on his reported history.  The 
veteran reported that, during his tour in Vietnam, he 
transported weapons and ammunitions to the field and was 
exposed to hostile fire.  He also reported seeing many dead 
bodies.  Specifically, he reported having gone though a 
rocket attack and a LARC amphibious vehicle explosion.  At 
the RO hearing, Dr. Ramirez testified that, based on the 
veteran's reported history and his claims file, he diagnosed 
the veteran with PTSD.  In August 2001, the veteran underwent 
a review by the VA PTSD Examination Board.  After having 
reviewed the veteran's claims file and examination results, 
the Examination Board decided that the veteran's stressors 
were too vague to support a diagnosis of PTSD.  However, even 
after the VA examination, the veteran continued to receive 
treatment from the VA medical facility (VAMC) for PTSD 
symptoms as evidenced by VA treatment records in May 2004.  

As noted earlier, a remaining element, credible supporting 
evidence that the veteran's reported in-service stressor(s) 
actually occurred, is required for service connection.  See 
Cohen, 10 Vet. App. at 142.  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim for PTSD will vary depending on whether the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If the evidence 
establishes that the veteran was engaged in combat with the 
enemy or was a prisoner of war (POW), and the claimed 
stressor is related to combat or POW experiences (in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressors are consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered his 
military personnel and medical records, the veteran's own 
statements, and lay statements.  The veteran's service 
personnel records reflect that his military occupation 
specialty (MOS) was that of a mechanic assistant and show 
that he was stationed in the Republic of Vietnam from October 
1966 to October 1967.  The veteran received the National 
Defense Service Medal, Good Conduct Medal, Vietnam Service 
Medal with one bronze service star, and Vietnam Campaign 
Medal.  He received no individual combat citations and was 
not a POW.  Originally, the veteran claimed to have incurred 
a wound to his right thigh during service.  However, the VA 
pointed out to the veteran that his pre-induction examination 
dated in January 1966 noted a four inch scar in the right 
thigh.  Further, his service medical records reveal no combat 
wounds.  In a November 2006 statement, the veteran agreed 
that he did not engage in combat, but did deliver weapons and 
ammunition to the field.  Thus, the evidence of record does 
not establish that the appellant was engaged in combat in 
connection with his MOS.  The preponderance of the evidence 
is against the determination of combat status.  Therefore, 
the veteran's statements alone do not constitute conclusive 
evidence of the occurrence of an in-service stressor.  See 
Cohen, 10 Vet. App. at 145.  The Board therefore finds that, 
based on all the evidence, the appellant did not engage in 
combat during his tour in Vietnam.

Although the record does not establish the veteran's combat 
status, the veteran contends that, while serving with the 
344th Transportation Company, he was generally exposed to 
attacks delivering weapons and ammunition to the field.  In 
his July 2000 stressor statement, he identified his MOS as a 
mechanic.  Specifically, he claimed that his unit was under a 
rocket attack on December 31, 1966, which resulted in 
casualties.  Also, he reported that casualties were resulted 
when a LARC amphibious vehicle was blown up in January or 
February 1967.  The veteran indicated that he was located in 
Cam Ranh Bay and Tuy Hoa in Vietnam.  In corroboration with 
the veteran's statements, his DA Form 20 reflects that the 
veteran was assigned to the 344th Transportation Company 
under the 41st Signal Battalion between October 1966 and June 
1967.  In August 2006, a reply from the USASCRUR indicated 
that they were unable to document and confirm the veteran's 
reported stressors.  Likewise, a search of the Morning Report 
revealed no reports of the veteran's claimed incidents.  
After carefully reviewing the claims file, the Board 
concludes that service records and other evidence do not 
corroborate the veteran's claimed stressors.  Thus, without 
credible supporting evidence that the in-service stressor 
occurred, the veteran's claim for service connection for PTSD 
must be denied.  38 C.F.R. § 3.304(f) (2006).

The only evidence the veteran has submitted to support his 
claimed stressor is his own statements or those of his 
representatives.  This is not sufficient where combat service 
is not documented and he has not provided sufficient detail 
to permit the VA to verify his claimed stressor(s).  See 38 
U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  The duty to assist is 
"not a one way street," and the RO can only proceed so far 
without help from the appellant himself.  Warmhoff v. Brown, 
8 Vet. App. 517, 522 (1996).  Where the evidence fails to 
support any verifiable in-service stressor, service 
connection for PTSD must be denied.  The appellant's claim 
for service connection for PTSD therefore fails on the basis 
that the preponderance of the evidence is against the claim 
that he has PTSD due to a verified stressor from service.

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


